IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1216
                             Filed February 3, 2021


IN THE INTEREST OF C.R.,
Minor Child,

A.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother appeals the dispositional order affirming her child to be in need of

assistance. AFFIRMED.



      Christina M. Shriver, Waterloo, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Tammy L. Banning of the Juvenile Public Defender’s Office, Waterloo,

attorney and guardian ad litem for minor child.



      Considered by May, P.J., Greer, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


VOGEL, Senior Judge.

       The mother of C.R., born in 2007, appeals from the dispositional order that

affirmed her child was in need of assistance (CINA).            “We review CINA

proceedings de novo.” In re J.S., 846 N.W.2d 36, 40 (Iowa 2014).

       To fully understand the mother’s appeal, we begin by detailing the material

facts and procedural history.      C.R. had been staying with her maternal

grandmother for several months because of the mother’s drug use and

homelessness. On February 29, 2020, the mother went to the grandmother’s

home and soon left with C.R. The Iowa Department of Human Services (DHS)

was contacted, and an emergency removal order was secured on March 2. The

next day, C.R. was located and returned to her grandmother’s home, where she

has remained.

       On March 4, a CINA petition was filed under Iowa Code section

232.2(6)(c)(2) (2020), alleging C.R. “has suffered or is imminently likely to suffer

harmful effects as a result of the failure of [her mother] to exercise a reasonable

degree of care in supervising [C.R.]” On the same day, the mother submitted to a

hair-stat drug test.

       On March 10, the temporary removal came on for hearing, which included

testimony by the mother denying any drug use in the past fourteen years. The

court held the record open to allow the results of the mother’s drug test to be

completed and admitted into the record.       The completed report revealed the

mother tested positive for amphetamines and methamphetamine.

       On March 24, the court found returning C.R. to the mother would place her

in imminent danger and was therefore contrary to her welfare.
                                           3


          On April 1, the mother’s attorney filed a stipulation stating he “received a

letter from his client indicating that she agrees that the Juvenile is a Child in Need

of Assistance as alleged in the Petition.” In the same filing, the attorney also

moved to cancel the adjudicatory hearing and requested the case be scheduled

for a dispositional hearing. A DHS child abuse assessment summary filed on April

9 was founded against the mother for “dangerous substances,” with C.R. as the

victim.

          On April 10, after reviewing the testimony and record from the temporary

hearing, the stipulation, the drug test results, and the remaining court file, the

juvenile court found C.R. to be in need of assistance as alleged. It ordered the

continued out-of-home placement for C.R. and detailed services to be provided to

the mother. On June 5, finding a breakdown in communication between the

mother and her attorney, the court appointed another attorney to represent the

mother.

          The case came on for disposition on July 1 via a telephonic hearing. The

juvenile court heard testimony from the mother and the DHS worker, and the court

admitted the most recent reports compiled by DHS. The court found DHS offered

reasonable services to promote reunification of C.R. with her mother, but the

mother had not completed the substance-abuse and mental-health evaluations or

complied with any recommendations. It ordered the continued placement of C.R.

with her grandmother and directed the continuation of offered services.

          The mother appeals from that order, arguing the adjudication was entered

in error. She claims the court should have required her signature on the stipulation

to the adjudication to be assured it “was knowingly and voluntarily entered,” and

she adds an undeveloped assertion her then-counsel was ineffective. But on our
                                           4


review of the full transcript of the dispositional hearing, the mother makes no such

claims. Had she wanted to protest the adjudication, the dispositional hearing was

the time and place to do so. A CINA proceeding initially consists of two parts: the

adjudication and disposition.     In re Long, 313 N.W.2d 473, 475 (Iowa 1981)

(holding an order of adjudication is not final until disposition). Therefore, the

appeal is of the whole, and failure to challenge an issue—including procedural or

ineffective-assistance-of-counsel claims—at the earliest opportunity waives the

claim on appeal. In re C.M., 652 N.W.2d 204, 207 (Iowa 2002). There is nothing

in the transcript of the dispositional hearing suggesting a challenge to the entry of

the underlying adjudication. At disposition, the juvenile court was not alerted to

any procedural flaw in the adjudication and thus did not consider any such

challenge. Therefore, the claimed error the mother now raises is not preserved for

our review.

       Next the mother asserts the juvenile court should have returned C.R. to her

care rather than continuing her placement with her grandmother. However, the

testimony and information offered to the juvenile court say otherwise. The pre-

dispositional hearing report compiled by DHS summarized the mother’s progress

towards reunification as: “[The mother] is in the beginning stages of her treatment

and has a history of mental health issues, as well as substance use issues she is

not currently recognizing.” It also noted C.R. “is tired of her mother’s instability and

also concerned about the places her mother takes her and stays.” C.R. is safe in

the care of her grandmother and has an improved sense of stability. See In re

K.N., 625 N.W.2d 731, 733 (Iowa 2001) (“As in all juvenile proceedings, our

fundamental concern is the best interests of the child.”); see also In re J.E., 723

N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (recognizing “a
                                          5


child’s safety and his or her need for a permanent home as the defining elements

in a child’s best interests”). We affirm the adjudication and disposition.

       AFFIRMED.